UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-2253


A HELPING HAND, LLC, A Maryland Corporate Entity; JOHN DOE
1; JANE DOE NUMBER 1; JOHN DOE 2,

                 Plaintiffs - Appellees,

           and

JANE DOE NUMBER 2; JANE DOE NUMBER 3,

                 Plaintiffs,

           v.

BALTIMORE    COUNTY,    MARYLAND;   OFFICE    OF  THE    ZONING
COMMISSIONER    OF   BALTIMORE   COUNTY;   COUNTY  COUNCIL   OF
BALTIMORE COUNTY; BALTIMORE COUNTY DEPARTMENT OF PERMITS AND
DEVELOPMENT MANAGEMENT,

                 Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:02-cv-02568-CCB)


Argued:   December 1, 2009                   Decided:   December 10, 2009


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Reversed by unpublished per curiam opinion.


ARGUED: Paul M. Mayhew, BALTIMORE COUNTY OFFICE OF LAW, Towson,
Maryland, for Appellants.   Jimmy Rock, TROUTMAN SANDERS, LLP,
Washington, D.C., for Appellees. ON BRIEF: John E. Beverungen,
County Attorney, Jeffrey Grant Cook, Assistant County Attorney,
BALTIMORE   COUNTY  OFFICE   OF   LAW,   Towson,  Maryland, for
Appellants. Deborah A. Jeon, AMERICAN CIVIL LIBERTIES UNION OF
MARYLAND, Centreville, Maryland; Tameka M. Collier, Daniel W.
Cohen, TROUTMAN SANDERS, LLP, Washington, D.C.; Richard A.
Simpson, WILEY REIN, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Baltimore County (“the County”) appeals from the judgment

of   the   district       court     granting           A     Helping       Hand,   LLC     (“the

Clinic”) a two-year injunction as remedy for a jury finding that

the County violated the Clinic’s substantive due process rights.

Because the Clinic has established neither irreparable harm nor

the inadequacy of money damages, we must reverse.


                                              I.

     Despite      significant          opposition           from    the    local   community,

the Clinic, a for-profit methadone clinic, opened at its current

site on Slade Avenue in the County in April 2002.                             At that time,

in response to the public mood, the County enacted an ordinance

restricting       the     location           of       all     “state-licensed            medical

clinics,” including the Clinic.

     The ordinance bans such clinics from operating, without a

special exception, in commercial zones or within 750 feet of a

residence.       The Clinic’s site on Slade Avenue lies within the

restricted area.

     The ordinance only applies to those clinics established and

operating    after      April     1,    2002.          For       clinics    established      and

operating       between    April        1,    2002         and     April    16,    2002,    the

ordinance provides an amortization period, which permits those

clinics    to    operate    for        six    months         before       relocating.       The


                                                  3
amortization provision allows investors to recoup some of their

investment, and provides a period for the clinics to relocate.

Clinics established and operating after April 16, 2002 do not

receive any benefit from the amortization provision.

       When the County enacted the ordinance, the Clinic argued in

an administrative challenge that because the Clinic had begun

operations on April 15, it should at least receive the benefit

of    the   amortization     period.    The    County    disagreed   and   began

enforcing the ordinance against the Clinic immediately.                        The

Clinic then filed this action in federal court, alleging that

the County’s enforcement of the ordinance violated the Americans

with Disabilities Act (“ADA”) and the Due Process Clause of the

Fourteenth Amendment.          The County decided not to enforce the

ordinance pending the outcome of this litigation.

       Following    a   ten-day    trial,     a   jury   returned    a   verdict

finding that the County’s enforcement of the ordinance against

the Clinic violated both the ADA and the Clinic’s substantive

due    process     rights.      The    district     court   then     awarded    a

declaratory judgment and injunctive relief to the Clinic.                   (The

Clinic did not seek money damages).               The injunction prohibited

the County from discriminating against the Clinic on the basis

of its patients’ disabilities and from enforcing the ordinance

against the Clinic.          Thus, the injunction permitted the Clinic

to remain on Slade Avenue without complying with the ordinance.

                                       4
       On appeal, we held that the district court had erred in

finding for the Clinic as a matter of law on an element of its

ADA claim.      See A Helping Hand, LLC v. Baltimore County, Md.,

515 F.3d 356, 368 (4th Cir. 2008).               We reversed the jury verdict

as to the ADA claim and remanded the case for a new trial if the

Clinic should choose to pursue that claim.                Id. at 373.    We also

held, however, that the County had not preserved a challenge to

the jury’s verdict on the substantive due process claim, and so

upheld the jury’s verdict for the Clinic on that claim.                   Id. at

370.    Finally, we vacated the injunction and remanded the case

to the district court to “determine the appropriate injunctive

relief on the basis of the due process claim alone.”                      Id. at

373.

       On   remand,   the    district     court    issued   a   new   injunction,

prohibiting the County from enforcing the ordinance against the

Clinic for two years.            A Helping Hand, LLC v. Baltimore County,

Md., No. CCB-02-2568, 2008 WL 4755843 (D.Md. Oct. 8, 2008).                   The

court chose a two-year time period in an attempt to balance the

County’s     interest       in   zoning       control   against   the    Clinic’s

interest in a reasonable amount of time to relocate.

       The district court entered its order on October 8, 2008.

The County timely appealed.               After the parties had filed all

appellate briefs, we heard oral argument in the case on December

1, 2009.      Throughout this period, the Clinic has continued to

                                          5
operate at its Slade Avenue site, and other methadone clinics

have opened in the County subject to the requirements of the

ordinance.



                                     II.

    We review a district court’s grant of injunctive relief for

abuse of discretion.         Va. Soc’y for Human Life, Inc. v. Fed.

Election   Comm’n,    263    F.3d   379,    392    (4th    Cir.    2001).        The

district   court    abuses   its    discretion     when    it     makes    a   legal

mistake or a clearly erroneous factual finding.                 See id.

     Injunctive relief is an “extraordinary remedy.”                  Weinberger

v. Romero-Barcelo, 456 U.S. 305, 312 (1982); Nat’l Audubon Soc’y

v. Dep’t of Navy, 422 F.3d 174, 201 (4th Cir. 2005).                      To obtain

such relief, a plaintiff must demonstrate:

     (1) that it has suffered an irreparable injury; (2)
     that remedies available at law, such as monetary
     damages, are inadequate to compensate for that injury;
     (3) that, considering the balance of hardships between
     the plaintiff and defendant, a remedy in equity is
     warranted; and (4) that the public interest would not
     be disserved by a permanent injunction.

eBay,   Inc.   v.   MercExchange,    LLC,    547    U.S.    388,    391     (2006).

Furthermore, “an injunction may not be used for ‘punishment or

reparations for . . . past violations.’”                   Belk v. Charlotte-

Mecklenburg Bd. of Educ., 269 F.3d 305, 347 (4th Cir. 2001) (en

banc) (alteration in original) (quoting United States v. Or.

State Med. Soc., 343 U.S. 326, 333 (1952)).

                                      6
                                                  III.

      With these governing principles in mind, it is immediately

clear that the injunction cannot stand.                              The Clinic has not

demonstrated that it will suffer irreparable injury absent an

injunction.        Nor has the Clinic shown that money damages would

provide an inadequate remedy for whatever injury it may suffer

by virtue of being forced to relocate.

      The     County’s        enforcement           of    the     ordinance       against    the

Clinic    could     require           the    Clinic       to    relocate.         Undoubtedly,

relocation would result in some costs and inconvenience for the

Clinic.       That injury, however, does not constitute irreparable

(rather     than        temporary)          injury,        and     money     damages        could

compensate any cost to the Clinic.                        See Virginia Carolina Tools,

Inc. v. Int’l Tool Supply, Inc., 984 F.2d 113, 120 (4th Cir.

1993)     (upholding          a   district             court    finding     that     “expenses

incurred in relocation, injury to reputation, loss of profits”

and   other    “highly        speculative           and    largely    economic       injuries”

were not irreparable harm); Taylor v. Resolution Trust Corp., 56

F.3d 1497, 1507 (D.C. Cir. 1995) (“[I]n the absence of special

circumstances,          .    .    .    recoverable             economic    losses    are     not

considered        irreparable.”);                 cf.      Fed.      Leasing,       Inc.      v.

Underwriters       at       Lloyd’s,        650    F.2d    495,     500    (4th    Cir.    1981)

(finding irreparable injury only when economic losses threatened

the very existence of the business); Blackwelder Furniture Co.

                                                   7
of Statesville, Inc. v. Seilig Mfg. Co., Inc., 550 F.2d 189, 197

(4th Cir. 1977) (finding irreparable harm to business interests

when the losses were “incalculable”), overruled on other grounds

by Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575

F.3d 342 (4th Cir. 2009).

     Notwithstanding         these      well-established            principles,      the

Clinic    maintains   that    we     should     uphold    the    injunction.         The

Clinic offers three rationales for this position.                     All fail.

     First, the Clinic contends that it seeks not merely to make

money, but also to serve its clients, and therefore it will

suffer    irreparable    harm      by   virtue    of     being      forced    to   cease

operations while it relocates.                Even assuming that making money

does not primarily motivate the Clinic -- a for-profit business

-- the Clinic has not demonstrated that a temporary interruption

would irreparably frustrate its customer-service purpose.                            Nor

can it.     Were it so, then every service business would have a

foolproof case for an injunction.

     Second,    the     Clinic       argues      that     relocation         may   prove

complicated    because   its     licenses       are     tied   to    its   address    on

Slade Avenue, and it would therefore have to seek new licenses

from both the state and the County as part of relocation.                            The

licensing process might well require some time and energy, but

the Clinic has offered no evidence casting doubt on its ability

to secure new licenses.            Indeed, the County has represented on

                                          8
numerous occasions that it will do everything in its power to

assist the Clinic in relocating.                Thus, the possible time and

energy expended to obtain new licenses hardly constitutes an

irreparable injury, not compensable by money damages. 1

      Third, relying on Ross v. Meese, 818 F.2d 1132, 1135 (4th

Cir. 1987), the Clinic contends that a constitutional violation

per se constitutes irreparable harm.                  This contention wrenches

the   Ross    holding    from   its    context.        The   plaintiff    in    Ross

alleged violations of her First, Fourth, and Sixth Amendment

rights arising out of a series of unlawful searches, and sought

to compel the government to destroy the information that it had

acquired and to enjoin the offending law enforcement agents from

disseminating the information.               818 F.2d at 1133.      The harm at

issue here -- damage to a business’s property interests -- is

qualitatively     different,      most   clearly      because   assessing      money

damages      in   Ross    would       have    been,     at   the   very     least,

significantly more challenging than in this case.

      In sum, the Clinic has failed to demonstrate entitlement to

injunctive relief.        We therefore vacate the injunction.                  Thus

the ordinance, including its amortization provision, will apply




      1
       Of course, the mere fact that the Clinic has not sought
money damages does not prove them an inadequate remedy.



                                         9
to the Clinic from the date of the entry of our mandate. 2          If the

County decides to enforce the ordinance against the Clinic, the

Clinic will have six months from the date of our mandate to

relocate or to win approval of its Slade Avenue location in

accord with the requirements of the ordinance.



                                  IV.

     For all of these reasons, we reverse the judgment of the

district   court.   We   direct   the   clerk   to   issue   the   mandate

forthwith.

                                                                   REVERSED




     2
       The County argues that the Clinic is not entitled to the
benefit of the amortization provision because the Clinic has
occupied its location for more than six months.     The Clinic,
however, never received the benefit of the amortization
provision; indeed, the County’s contention that the Clinic had
no entitlement to the amortization period precipitated this
lawsuit. In this action, the Clinic proceeded to challenge the
ordinance as a whole, including the amortization provision.
Thus, when the jury found the ordinance unconstitutional, its
finding encompassed the amortization provision.



                                  10